 
 

 
Exhibit 10.1
EMPLOYMENT AGREEMENT
 
This AGREEMENT (“Agreement”) made and entered into as of  the 1st  day of
January, 2011 by and between JOHN F. CATANZARITA, an individual residing in
Syracuse, New York (the “Employee”), BENEFIT CONSULTING GROUP, INC. (formerly
known as Oneida Consulting Group, Inc.), a New York Corporation with its
principal office at 182 Main Street, Oneida, New York (the “Corporation”) and
Oneida Financial Corp. (the  “Company”), a Maryland corporation and holding
company of Oneida Savings Bank (the “Bank”), as guarantor.  The Corporation and
Company are collectively referred to as the “Employer”.


RECITALS


WHEREAS, the Corporation (a subsidiary of the Bank) entered into an employment
agreement with the Employee, dated January 1, 2006, (referred to as the “Prior
Employment Agreement”); and


 WHEREAS, Employee and the Board of Directors of the Corporation desire to enter
into an agreement setting forth the terms and conditions of Employee’s
employment and provide for the continued service of the Employee; and


WHEREAS, the parties hereto desire to enter into the Agreement, such that this
Agreement shall supersede and replace the Prior Employment Agreement.


NOW, THEREFORE, in consideration of the premises contained herein, it is agreed
by and between the parties as follows:


1.           EMPLOYMENT.
Corporation hereby employs Employee as an officer of the Corporation, and
Employee hereby accepts such employment with Corporation and agrees to serve
upon the terms and conditions hereinafter set forth. The Employee shall render
administrative, management, and production services as are customarily performed
by persons situated in similar capacities, and shall have such other powers and
duties as the Board of Directors of the Corporation (the “Board of Directors”)
may prescribe from time to time, and as are set forth in Paragraph 4 hereof.


2.           TERM.
The initial term of employment under this Agreement shall be for the period
commencing on the date hereof and ending on December 31, 2012.  Not later than
six months prior to the expiration of this Agreement the disinterested members
of the Compensation Committee of the Company must take the following actions:
(i) conduct a comprehensive performance evaluation and review of the Employee
for purposes of determining whether to extend or renew the Agreement; and (ii)
affirmatively approve the extension, renewal or non-renewal of the Agreement,
which the decision shall be included in the minutes of the Compensation
Committee’s meeting.  If the decision of such disinterested members of the
Compensation Committee of the Company is not to renew the Agreement, then the
Compensation Committee shall provide the Employee with a written notice of
non-renewal (“Non-Renewal Notice”) at least 60 days prior to the expiration of

 
5

--------------------------------------------------------------------------------

 

this Agreement, such that the Agreement shall terminate at the expiration
date.  The initial term and any renewal term are collectively referred to herein
as the “Employment Term.”


3.           COMPENSATION.
3.1.           Base Salary. The Corporation agrees to pay the Employee during
the term of this Agreement a salary of not less than that set forth in Exhibit A
annexed hereto, (“Base Salary”), payable in accordance with the normal payroll
practices of the Corporation.  All amounts received by Employee as compensation
shall be subject to federal, state and local tax withholding by the
Corporation.  The Base Salary shall be paid at the same time as salary is paid
to other employees of the Corporation. The amount of the Employee’s Base Salary
shall be reviewed by the Board of Directors on an annual basis, but may not be
reduced below that set forth in such Exhibit A. Adjustments in Base Salary or
other compensation shall not limit or reduce any other obligation of the
Corporation under this Agreement.  Unless as otherwise provided herein, the
Corporation shall have no further obligation to the Employee for compensation
after termination of employment.  Employee shall be entitled to receive only
that portion of such compensation due to the Employee for services rendered if
employment is terminated under Paragraphs 6 or 7.
3.2.           Bonuses and Incentive Compensation.  The Employee shall be
eligible to participate in an equitable manner with all other employees of the
Employer in any bonus or other incentive programs (including any stock option or
equity compensation plans) as may be authorized, declared and paid by the Boards
of Directors of the Employer.  This provision shall not preclude the grant of
any other bonus or compensation to the Employee as determined by the Board of
Directors of the Employer. Payment of a bonus to the Employee pursuant to this
Section 3.2, if applicable, shall be made no later than March 15 of the calendar
year immediately following the year in which the performance bonus was earned.
3.3.           Expenses. The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to the Corporation, provided that the Employee accounts for such
expenses as required under such policies and procedures.  Any reimbursement
shall be paid to the Employee as soon as practicable but no later than March 15
of the calendar year following the year in which the Employee pays such
reasonable expenses in performing services under this Agreement.
3.4.           Benefits.  The Employee shall be eligible to participate in any
employee pension benefit plans (as that term is defined under Section 3(2) of
the Employee Retirement Income Security Act of 1974, as amended), group life
insurance plans, medical plans, dental plans, long-term disability plans, and
other fringe benefit plans or programs maintained by the employer for the
benefit of its employees (“Benefit Plans”).  The Employee’s participation in any
such Benefit Plans and programs (before or after termination) shall be based on,
and subject to satisfaction of, the eligibility requirements and other
conditions of such plans and programs notwithstanding any provisions of this
Agreement.  The Employee shall be entitled to such supplemental benefits as set
forth on the attached Exhibit B to this Agreement, which may be amended from
time-to-time upon the mutual agreement of Employee and Employer.
3.5.           Other Benefits.  During the period of employment, the Employee
shall also be entitled to receive the following benefits:


(i)           Paid vacation in accordance with the Employer’s Employee Handbook;


(ii)           Reasonable sick leave consistent with the Corporation’s policy;
and

 
6

--------------------------------------------------------------------------------

 

(iii)           Reimbursement of fees or dues (but not personal expenses) for up
to two club memberships of the Employee at dining or country clubs as may be
beneficial to the Employee’s role with the Corporation.  The choice of clubs
shall be subject to review and disapproval by the Board of Directors of the
Company at any time.
(iv)           The Employee will receive a monthly vehicle allowance of $600 for
the purchase/lease and maintenance of a vehicle available for necessary business
travel commensurate with the Employee’s duties and role with the Corporation as
reviewed and approved by the Board of Directors.
3.6.           Exclusivity of Salary and Benefits.  Employee shall not be
entitled to any payments or benefits other than those provided under this
Agreement or referred to in Exhibit A and Exhibit B.


4.             DUTIES AND RESPONSIBILITIES.
4.1.           So long as he is employed hereunder, Employee shall serve as
President of the Corporation during the Employment Term and shall have such
responsibilities, duties and authority as is customary for persons serving in
similar officer positions and as may from time to time be reasonably assigned by
the respective Boards of the Employer.  The Employee shall be responsible for
implementing the policies of the Board of Directors of the Company and the Board
of Directors of the Corporation, and shall report to the President and Chief
Executive Officer of the Company.  In such capacity, Employee agrees to
discharge his duties to the best of his abilities and to devote substantially
all of his working time and attention to the performance of his duties under
this Agreement. The Employee may affiliate with professional associations,
business and civic organizations in support of his role as an officer of the
Corporation, provided that Employee’s involvement in such activities does not
adversely affect the performance of his duties on behalf of the Corporation or
the Company or the reputation of the Corporation or Company.
4.2.           All funds, included but not limited to, premiums, commissions,
fees and charges on all insurance and all other financial services and products
business transacted through the efforts of Employee shall be invoiced to the
client or purchaser by Corporation or any insurance company it represents. All
checks or bank drafts received by the Employee from a client or purchaser shall
be made payable to Corporation or any insurance company it represents; and all
premiums shall be collected by Employee in the name of and on behalf of
Corporation.
4.3.           Except as otherwise provided herein, so long as Employee is
employed hereunder, Employee shall faithfully execute, to the best of his
ability, the duties set forth in Paragraphs 1 and 4 and devote his full
attention and use his ability and influence to promote its success. The
foregoing is not intended to restrict the passive investment activities of
Employee.  All business transacted through the efforts of Employee for the
Corporation shall be the sole property of Corporation and Employee shall have no
right to share in any commission resulting from such business, except as may be
specifically provided hereby.


5.             DISABILITY.
In the event the Employee is determined to be disabled (as determined pursuant
to the policy of the Corporation established from time to time by the Board of
Directors), the Employee shall be entitled to receive his Base Salary in
accordance with the regular payroll practices of the Corporation for a period of
90 days following the date on which the Employee is

 
7

--------------------------------------------------------------------------------

 

determined to be disabled.  All disability payments to Employee thereafter shall
be made pursuant to the Employee’s long-term disability policy.


6.             TERMINATION.
This Agreement shall terminate upon the occurrence of any of the following:
(a)           The death of the Employee;
(b)           The disability of the Employee which renders him unable to perform
his duties hereunder for a period of at least twelve (12) months. For purposes
hereof, the Employee shall be deemed to be disabled when any insurance carrier
carrying disability income insurance for the Employee shall determine under its
policy that the Employee is totally disabled;
(c)           The written agreement of the parties hereto;
(d)           Pursuant to the provisions regarding notice and term set forth in
Paragraph 2;
(e)           Termination for Cause. Corporation shall have the right to
terminate this Agreement upon five days prior written notice, in the event
Corporation discharges Employee for “Cause.” For purpose of this Agreement,
“Cause” shall mean, (i) Employee’s professional license(s) (any or all) shall
have been revoked or suspended by the State of New York for other than
administrative oversight, (ii) Employee is convicted of, pleads guilty to, any
act of fraud, misappropriation or embezzlement or to any felony, (iii) Employee
has engaged in a dishonest act to the damage or detriment of Corporation or (iv)
Employee otherwise fails to comply with the terms of this Agreement and, after
written notice from Corporation of such failure, Employee at any time thereafter
again fails to comply with such terms.  Upon receipt of written notice
hereunder, Employee shall cease rendering services on behalf of Corporation and
shall have no authority to bind the Corporation as a result of any subsequent
actions.
(f)           Change of Control.  If the Employee’s employment by the Employer
shall cease for any reason other than Cause, death or disability of Employee, or
termination for Good Reason by Employee within six months prior to, or 12 months
following, a Change of Control that occurs during the Employment Term, the
provisions of Section 7 below shall apply even if the Employment Term under this
Agreement has expired.
(g)           Resignation.  Effective upon the Employee’s termination of
employment for any reason, the Employee hereby resigns from any and all offices
and positions (including any director positions) related to the Employee’s
employment with the Employer and any subsidiaries or affiliates thereof, and
held by the Employee at the time of termination.
(h)           Regulatory Limits.  Notwithstanding any other provision in this
Agreement, (i) the Employer may terminate or suspend this Agreement and the
employment of the Employee hereunder, as if such termination were for Cause
under Section 6(e) hereof, to the extent required by applicable Federal or state
law related to banking, deposit insurance or bank or savings institution holding
companies or by regulations or orders issued by the Federal Deposit Insurance
Corporation or any other state or federal banking regulatory agency having
jurisdiction over the Company or the Bank and (ii) no payment shall be required
to be made to or for the benefit of the Employee under this Agreement to the
extent such payment is prohibited by applicable law, regulation or order issued
by a banking agency or a court of competent jurisdiction; provided that it shall
be the Employer’s burden to establish that any such action was so required.
(i)           Excess Payments.  Notwithstanding the foregoing, in the event the
Employee is a Specified Employee (as defined herein), then, solely, to the
extent required to

 
8

--------------------------------------------------------------------------------

 

avoid penalties under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Employee’s payments shall be delayed until the first
day of the seventh month following the Employee’s Separation from Service (as
defined below).  A “Specified Employee” shall be interpreted to comply with
Section 409A of the Code and shall mean a key employee within the meaning of
Section 416(i) of the Code (without regard to paragraph 5 thereof), but an
individual shall be a “Specified Employee” only if the Bank or Company is or
becomes a publicly traded company.


7.           TERMINATION FOLLOWING A CHANGE IN CONTROL.
(a)           Subject to the limits set forth in Section 7(b), in the event the
Employer terminates the Employee’s employment for reasons other than Cause,
death or Disability of Employee, or the Employee terminates employment with Good
Reason, in either case within six months prior to, or 12 months after, a Change
of Control, the Employer shall, within 30 days following termination, (i) pay to
the Employee a lump sum cash payment equal to 2.00 times the average annual
compensation paid to the Employee by Employer and included in the Employee’s
gross income for income tax purposes during the two full calendar years, or
shorter period of employment, that immediately precede the year during which the
Change of Control occurs, and  (ii) pay the Employee within 30 days following
termination all amounts earned through the date of termination, and (iii)
release the Employee from the non-compete provisions provided in Section 9(c) of
this agreement with the Employee continuing to be bound by the non-piracy
provisions provided in Section 8(b) of this Agreement, and (iv) a cash bonus
payment equal to the estimated amount necessary for the Employee to use the
after-tax portion of said payment to pay the premiums of the Employee’s
supplemental benefits as provided in Exhibit B for a period of 12 months
following the termination date.  In addition, the Employer shall provide
continued life insurance coverage and non-taxable medical and dental insurance
coverage at substantially the same levels that existed prior to the termination
for a period of 12 months following the termination date.
(b)           Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event that the amount payable to the Employee pursuant to
Section 7(a) above, when added to all other amounts paid or to be paid to, and
the value of all property received or to be received by the Employee in
anticipation of or following a Change of Control, whether paid or received
pursuant to this Agreement or otherwise (such other amounts and property being
referred to herein as “Other Change in Control Payments”), would constitute an
excess parachute payment within the meaning of Section 280G of the Code (or any
successor or renumbered section), then the amount payable pursuant to Section
7(a) of this Agreement shall be reduced to the maximum amount which, when added
to such Other Change in Control Payments, would not constitute an excess
parachute payment.  The allocation of any reduction required by this
subparagraph among various payments shall be made based on the directions of the
Employee, provided, however, that if it is determined that such directions by
the Employee shall be in violation of Code Section 409A, the allocation of the
required reduction shall be pro-rata to the various payments.


(c)           For purposes of this Agreement, a “Change of Control” shall mean:


(1)           Acquisition of Significant Share Ownership:  The acquisition by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) of beneficial ownership

 
9

--------------------------------------------------------------------------------

 

(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or
more of the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (1), the following acquisitions shall not constitute a Change
of Control: (i) any acquisition directly from the Company, (ii) any acquisition
by the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company, the Bank or any other corporation
controlled by the Company, or (v) any acquisition by any corporation pursuant to
a transaction that complies with clauses (i), (ii), and (iii) of subsection (3)
of this Section 4(c); or


(2)           Change in Board Composition:  Individuals who, as of the date
hereof, constitute the Board of Directors of the Company (the “Incumbent Board”)
cease for any reason to constitute at least a majority of such Board of
Directors (the “Company Board”); provided, however, that any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by Company shareholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Company Board; or


(3)           Merger with Third Party:  Consummation of reorganization, merger
or consolidation of the Company with another entity (a “Business Combination”),
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company, the Bank, such
corporation resulting from such Business Combination or a corporation controlled
by any of them) beneficially owns, directly or indirectly, 25% or more of the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, providing for such Business Combination; or


(4)           Sale of Assets:  The Company sells or deposes of all or
substantially all of its or the Corporations assets to a third party.

 
10

--------------------------------------------------------------------------------

 

(d)           “Good Reason” shall mean the Employee’s resignation from the
Corporation’s employ upon any of the following, unless consented to by Employee:


(1)           failure to appoint Employee to the position set forth in Section
1, or a material change in Employee’s function, duties, or responsibilities,
which change would cause Employee’s position to become one of lesser
responsibility, importance, or scope from the position and responsibilities
described in Section 4, to which Employee has not agreed in writing (and any
such material change shall be deemed a continuing breach of this Agreement by
the Bank);
(2)           a relocation of Employee’s principal place of employment to a
location that is more than 50 miles from the location of the Corporation’s
principal executive offices as of the date of this Agreement;


(3)           a material reduction in the benefits and perquisites, including
Base Salary, to Employee from those being provided as of the Effective Date
(except for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees of the Corporation or Company);
(4)           a liquidation or dissolution of the Company or the Bank;


(5)            a material breach of this Agreement by the Company or the Bank.


Upon the occurrence of any event described in clauses (1) through (5) above, the
Employee shall have the right to elect to terminate his employment under this
Agreement by resignation within a reasonable period of time (not to exceed
ninety (90) days) after the event giving rise to the right to elect.  The
Company shall have at least 30 days to remedy any condition set forth in clauses
(d)(1)-(5) above, provided, however the Company shall be entitled to waive such
period and make an immediate payment in accordance with the applicable section
of this Agreement.
(e)           Excess Payments.  Notwithstanding the foregoing, in the event the
Employee is a Specified Employee (as defined herein), then, solely, to the
extent required to avoid penalties under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), the Employee’s payments shall be delayed
until the first day of the seventh month following the Employee’s Separation
from Service (as defined below).  A “Specified Employee” shall be interpreted to
comply with Section 409A of the Code and shall mean a key employee within the
meaning of Section 416(i) of the Code (without regard to paragraph 5 thereof),
but an individual shall be a “Specified Employee” only if the Bank or Company is
or becomes a publicly traded company.


8.              EFFECT OF TERMINATION.
(a) As of the effective date of the termination of this Agreement, the
Corporation shall have no further obligation to pay any further salary to the
Employee hereunder (except the annual salary shall be prorated to the date of
termination) or any other benefits hereunder and the Employee shall have no
further obligation to perform his duties and responsibilities hereunder, other
than the covenant not to compete contained in Paragraph 9 hereof.
(b) Employee acknowledges and agrees that all client accounts are owned by
Corporation and all accounts obtained by Employee during his employment shall be
Corporation

 
11

--------------------------------------------------------------------------------

 

accounts and all expiration lists, renewals, customer lists and records related
thereto are and shall be the sole property of Corporation. Upon termination of
Employee’s employment for any reason whatsoever, with or without Cause, such
customer accounts, expiration lists, renewals, customer lists and records shall
continue to remain the property of Corporation.
(c)  To the extent necessary to comply with Code Section 409A, the Employee’s
termination of active employment shall be construed to require a “Separation
from Service” as defined in Code Section 409A and the Treasury Regulations
promulgated thereunder, such that the Corporation and Employee reasonably
anticipate that the level of bona fide services Employee would perform after
termination would permanently decrease to a level that is less than 50% of the
average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period.


 
9.
COVENANTS AGAINST DISCLOSURE OF SECRET AND/OR CONFIDENTIAL INFORMATION AND
COMPETITION.

Employee represents and acknowledges that in the course of his  employment with
Corporation he will become familiar with secret and/or confidential information
of Corporation, including the secret and/or confidential information of
affiliates or subsidiaries of the Corporation (hereinafter referred to as
“Affiliates”), including, but not limited to, lists of agents, brokers and
policyholders, expiration and renewal dates, inspection and credit reports,
other insurance data on various risks written by Corporation or said Affiliates,
all of which secret and/or confidential information is hereby acknowledged by
Employee to be the exclusive property of Corporation and its Affiliates, and is
hereinafter referred to as “secret and/or confidential information,” and
therefore, Employee hereby covenants and agrees as follows:
(a) Employee shall not, during the period of his employment by Corporation or at
any time thereafter, disclose to any person, firm or corporation, nor shall
Employee use for any purpose whatsoever, except as directed by Corporation or
disclosed in the ordinary course of business of Corporation, any of the secret
and/or confidential information.
(b) Upon the termination, for any reason whatsoever, of Employee’s employment by
Corporation, Employee shall return and deliver forthwith to Corporation any and
all papers, books, records, documents, memoranda and manuals, including copies
thereof, belonging to Corporation or its Affiliates; further, Employee shall not
retain or remove any secret and confidential information of any type or
description without the express written consent of Corporation.
(c) In the event of the termination of Employee’s employment for Cause, or in
the event of the voluntary termination of employment by the Employee for reason
other than Good Reason, Employee covenants and agrees that Employee will not for
a period of two (2) years from the date of such termination (the “Noncompete
Period”), directly or indirectly, in any manner whatsoever, or in any way,
transact insurance, financial products and/or services business within a 75 mile
radius of the City of Syracuse, New York, or directly or indirectly solicit or
accept as a customer for the purpose of selling any type of insurance or
financial products or services, any person, corporation, limited liability
company, municipality and/or any other person or entity who was a customer of
the Corporation at the time of termination during the Noncompete Period set
forth in this subparagraph.  For purposes of this subparagraph, the term
“insurance financial products or services business” is defined as any such
business that

 
12

--------------------------------------------------------------------------------

 

Corporation and/or Affiliates is writing, procuring or negotiating at the time
of Employee’s termination.
(d) Although the parties consider the covenants provided in this Paragraph 9
reasonable, in the event that any court of competent jurisdiction deems any of
the provisions of this Paragraph 9 as unreasonable or unenforceable, then such
covenants shall apply to the broadest business, longest period, and largest
geographic territory as may be considered reasonable by such court, and this
Paragraph 9, as so amended, shall be enforced.
(e) Any breach or threatened breach by Employee of paragraphs (a), (b) and/or
(c) of this Paragraph 9 will irreparably injure Corporation that any remedy at
law for any breach or threatened breach by Employee of the provisions contained
in paragraphs (a), (b) and/or (c) of this Paragraph 9 shall be inadequate, and
the Corporation shall be entitled to injunctive relief in addition to any other
remedy it might have under this Agreement or at law or in equity.  The Employee
further agrees that the grant of such injunctive relief and the enforcement of
the terms of this Agreement shall not deprive Employee of his ability to earn a
living.


10.           GOVERNING LAW.
The terms of this Agreement shall be governed by the laws of the State of New
York.
11.           NOTICE.
For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duty given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, to the Corporation at its home office, to
the attention of the Board of Directors with a copy to the Secretary of the
Corporation, or, if to the Employee, to such home or other address as the
Employee has most recently provided in writing to the Corporation.


12.           NON-WAIVER CLAUSE.
The waiver by either party of any breach of any provision of this Agreement by
the other shall not be construed as a waiver of any subsequent breach by the
other or as a waiver of any other clause of this Agreement.


13.           ASSIGNMENT.
This Agreement may not be assigned by the Employee or the Corporation, but it
shall inure to the benefit of and shall be binding upon the heirs and legal
representatives of the Employee and upon the successors of the Corporation.


14.           ENTIRE AGREEMENT.
This Agreement contains the entire understanding between the parties concerning
the employment of the Employee by the Corporation and may not be changed or
terminated except by an agreement in writing signed by both parties.


15.           ARBITRATION.
In case any disagreement, difference or controversy shall arise between the
Employee, his heirs or legal representative, on the one hand, and the
Corporation on the other hand, with respect to any matter in relation to or
arising out of or under this Agreement, whether as to the construction or
operation thereof, or the respective rights and liabilities of the Employee

 
13

--------------------------------------------------------------------------------

 

or the Corporation, and the parties to the controversy cannot mutually agree
thereon for a period of thirty (30) days, then such disagreement, difference or
controversy shall be determined by arbitration as follows: the parties shall
mutually agree upon a single arbitrator. If they are unable to agree on a single
arbitrator, each party shall select an arbitrator. Both of such arbitrators so
chosen shall select a third arbitrator. The power hereby given to the
arbitrators shall not terminate or be revoked by the death of the Employee and
the arbitrators shall proceed with the arbitration notwithstanding such death.
Any award made by a majority of the arbitrators shall be final, binding and
conclusive upon the parties and those claiming under them. The arbitrators shall
have no power to make any award inconsistent with or contrary to the terms and
provisions of this Agreement. The costs and expenses of any arbitration shall be
borne and paid as the arbitrators shall, by their award, direct.


16.           SEVERABILITY.
The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
17.           SOURCE OF PAYMENTS.
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Corporation. The Bank, however, guarantees payment
and provision of all amounts and benefits due hereunder to Employee and, if any
such amounts and benefits are not timely paid or provided by the Corporation,
such amounts and benefits shall be paid or provided by the Bank.


[Signature Page to Follow]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have set their hands and seals on the date first
above written.



 
Benefit Consulting Group, Inc.
             
By:
/s/ Eric E. Stickels
   
Eric E. Stickels
   
Treasurer and Secretary
             
Oneida Savings Bank
             
By:
/s/ Michael R. Kallet
   
Michael R. Kallet
   
President and Chief Executive Officer
       
Employee
 
/s/ John F. Catanzarita
 
John F. Catanzarita




 
15

--------------------------------------------------------------------------------

 

Exhibit A
Employment Agreement


Compensation, Paragraph 3.1


 
 
A.
Base Salary of  $210,000.00 and:



 
B.
Variable compensation earned through participation in the “Executive Referral
Program” as set forth as follows:

 
i.
    The Employee will receive 10% of the annual commissions generated through
the validated direct referral by the Employee of a new client with
commissionable product sales of $5,000.00 or more received by the Corporation
and/or other non-banking subsidiaries of the Bank (hereinafter referred to as
“Affiliates”) during the 2011 calendar year, and;

 
ii.
    The Employee will receive 10% of any excess or additional new sale
commissions generated in 2012 from the direct referral made by the Employee of a
validated new client during 2011 pursuant to Section B.i. above to the extent
that the total commissions  received by the Corporation and/or Affiliates in
2012 for the referred new client exceed the total received in 2011, and;

 
iii.
    The Executive Referral variable compensation paid to the Employee will
result in a reduction of commissions and/or fees paid or credited to the
assigned servicing representative in an amount not less than 200% of that paid
to the Employee of the Corporation or Affiliate for those periods in which  the
Employee receives variable compensation related to the referred client.

 

 
*******************************************************************************************************************************************************************************

 
16

--------------------------------------------------------------------------------

 



Exhibit B
Employment Agreement




Compensation, Paragraph 3.4


SUPPLEMENTAL BENEFITS


This Exhibit contains the exclusive listing of supplemental benefits which the
Employee is entitled to in addition to the compensation and benefits expressly
referenced in the Employment Agreement.  This Exhibit may be amended from
time-to-time upon the mutual agreement of the Employee and the Compensation
Committee and Board of Directors of Employer.


 
1.
Supplemental Life Insurance – The Company will provide the Employee with
additional term life insurance to supplement the group coverage provided to all
employees of the Company, the cost of this policy to be paid by the Company with
the Employee responsible for the personal income tax consequences of the
additional benefit.  The Company provides a group plan with a maximum benefit of
$250,000.00.  The additional term life insurance provided under this agreement
is a supplement to the group term life insurance provided to all employees to
provide an overall benefit to the Employee equal to three and one-half times
Base Salary with a combined benefit cap of $750,000.00.



 
2.
Supplemental Long-Term Disability Insurance – The Company will provide the
Employee with a long-term disability policy to supplement the group coverage
provided to all employees of the Company.  The group coverage provides a benefit
equal to two-thirds of Base Salary with a maximum benefit of $10,000.00 per
month.  The supplemental long-term disability insurance will wrap the current
group policy to provide an overall benefit to the Employee equal to two-thirds
of Base Salary with a combined benefit cap of $16,667.50 per month.  The cost of
this benefit to be paid by the Company.




























 
17

--------------------------------------------------------------------------------

 

Exhibit C
Employment Agreement














This Exhibit is intentionally blank


























































18


